Chipman, Ch. J.
directed the jury, that in this, which was an. equitable action, they should find for the plaintiff so much, anti s~ much only, as the defendant ought in equity to pay for the use and occupation of the premises, while in possession. That as the defendant had been put out of possession, by a titl~ prior to that of the plaintiff, and an end put to his occupation of the premises, the plaintiffcould make no demand for the use of the premises thereafter.
And that they might, and ought also to consider, whether, as the defendant had been thus turned out of possession; and that, after. it must be supposed he had made preparation for crops, which he cou&d~ neither reap nor enjoy, the occupation which l~e had under the plaintiff, was on the whole beneficial to the defendant. And that, if they found that, under all the circumstanced, the defendant had received ~io benefit from the occupation of the premises; the plaintiff was not entitled to recover.
Verdict for the defendant,